PER CURIAM.
This is an appeal from an order of the District Court dismissing exceptions to the report of the conciliation commissioner.
After the petition and answers had been filed, the cause was referred to W. Burg Anstine, Esq., conciliation commissioner, who took testimony and made his report to the District Court. The debtors filed exceptions to the report but failed to appear when the case was called for argument. The court dismissed the exceptions.
The farm in question seems to be worth between $7,000 and $8,000. Some of the creditors testified that $7,000 was a high price for it, but the debtors testified before the conciliation commissioner that it was worth $8,000. Counsel for the debtors, however, said in his brief the “real and personal estate (of the debtors) is worth about $20,000.00,” but how he arrived at that amount is not shown. He further said that their “debts amount to about $14,000.-00.” In their petition which he signed, he shows the debts to be $12,731.95. However, he filed a petition for permission to proceed in forma pauperis. The true value probably lies somewhere between the two estimates.
*547The largest amount, $6,400, is owed to the Peoples Bank of Glen Rock, Pa. On some of this indebtedness no interest has been paid for more than ten years, and nothing has been paid on the principal to any one in four or five years, except in one instance and that was with borrowed money.
Counsel says .that he sent a typewritten brief to the clerk of the District Court. However, as above stated, at the time ap-. pointed for argument of the exceptions, neither the debtors nor counsel appeared, and the District Court dismissed the exceptions and the debtor’s petition and vacated its restraining order for nonprosecution.
It does not appear that counsel had asked permission to submit the case on brief, or to continue the time for argument, or to reinstate the exceptions or petition. Under these circumstances and the facts of the case, we cannot say that the District Court erred.
The order of the District Court is affirmed.